DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2

Information Disclosure Statement
	The IDS filed 11/23/2020 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricks (US20190250400) hereto after referred to as D1, and further in view of Olstad (US 6868360) hereto after referred to as D2.

With regard to claim 1, D1 teaches A display apparatus, in at least figures 1-3, 5a, 5b and [0061]; comprising: a) a display ([0061]) that is energizable to emit image-bearing light from a display surface (60); b) a prism assembly (100) that defines an optical path for conveyance of the emitted image-bearing light, wherein the optical path within the prism extends between an incident surface (top of prism) of the prism assembly and an output surface (19) that is orthogonal to within +/−30 degrees relative to the incident surface, wherein the prism assembly has a curved reflective surface (15) for light focusing, opposite the incident surface, and wherein the prism assembly encases a beam splitter (13) disposed at an oblique angle (claim 7) to the defined optical path within the prism assembly and to both the incident surface and the output surface of the prism assembly; and d) a frame that houses the display, the shim, and the incident surface of the prism assembly, wherein the frame further provides one or more connection features for coupling the display apparatus to a head-worn article ([0070]; the wearable vision system is made up of a frame (232).
However D1 fails to expressly disclose a shim in contact against the display surface and against the incident surface of the prism assembly, wherein the shim defines a sealed air gap for conveying the image-bearing light between the display surface and the incident surface.
In a related endeavor, D2 teaches a shim, in at least Col. 3, Ln. 10-28; in contact against the display surface and against the incident surface of the prism assembly, wherein the shim defines a sealed air gap for conveying the image-bearing light between the display surface and the incident surface.
Therefore it would have been obvious to on of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention od D1 with the sham of D2 for the purpose of better protecting the interaction of the display and the optic from any debris.

With regard to claim 2, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a display apparatus, in at least [0073]; wherein the display is an electroluminescent display.

With regard to claim 3, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a display apparatus, in at least [0073]; wherein the display is a micromirror array.

With regard to claim 4, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a display apparatus, in at least [0066]; wherein the beam splitter is a polarization beam splitter.

With regard to claim 5, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 4, wherein D1 further teaches a display apparatus, in at least [0066]; further comprising a quarter wave plate between the beam splitter and the curved reflective surface in the optical path.

With regard to claim 6, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a display apparatus, in at least [0043]; wherein the prism assembly is formed using non-adhesive bonding.

With regard to claim 7, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D2 further teaches a display apparatus, in at least Col. 3, Ln. 10-28; wherein the shim is bonded to the display surface using a glass-to-metal hermetic bond.

With regard to claim 8, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D2 further teaches a display apparatus, in at least Col. 3, Ln. 10-28, wherein the shim is bonded to the incident surface of the prism assembly using a glass-to-metal hermetic bond.

With regard to claim 9, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a display apparatus, in at least [0042]; wherein the incident surface of the prism is formed to have optical power.

With regard to claim 10, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a display apparatus in at least [0049]; wherein the frame provides one or more openings for sealant fill.

	With regard to claim 11, D1 teaches a method, in at least figure 1-5a/b and [0061]; comprising: a) forming a prism assembly (100) that defines an optical path from an incident surface (top) to an output surface (bottom side of 19) that is orthogonal ([0053]) to within +/−30 degrees relative to the incident surface, wherein the prism assembly (100) has a curved reflective surface (15) opposite the incident surface, and wherein the prism assembly encases a beam splitter (13) disposed at an oblique angle (claim 7) to the defined optical path within the prism assembly and to both the incident surface and the output surface of the prism assembly; c) mounting the display, the shim, and the incident surface of the prism assembly within a frame that leaves the output surface of the prism assembly exposed ([0070]; the wearable vision system is made up of a frame (232); and d) coupling the display apparatus to a head-worn article (232).
However D1 fails to expressly disclose defining a sealed air gap between a display and the incident surface by bonding a shim to the incident surface and to a display surface;
In a related endeavor, D2 teaches, in at least Col. 3, Ln. 10-28; defining a sealed air gap between a display and the incident surface by bonding a shim to the incident surface and to a display surface;
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the sham of D2 for the purpose of better protecting the interaction of the display and the optic from any debris.

With regard to claim 12, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 11, wherein D1 further teaches a method, in at least [0049]; wherein mounting within the frame further comprises applying a sealant to openings in the frame

With regard to claim 13, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 11, wherein D1 further teaches a method, in at least [0049]; further comprising adjusting dimensions of the defined sealed air gap by replacing the shim.

	With regard to claim 14, D1 teaches a display apparatus, in at least figs, 1-5a/b; and [0061]; comprising: a) a display (60) that is energizable to emit image-bearing light from a planar display surface; b) a prism assembly (100) that defines an optical path for conveyance of the emitted image-bearing light, wherein the optical path extends between an incident surface (top) of the prism assembly and an output surface (19 bottom) that is orthogonal ([0053]) to within +/−30 degrees relative to the incident surface, wherein the prism assembly has a concave reflective surface (15) opposite the incident surface, and wherein the prism assembly encases a wire-grid polarization beam splitter (13) disposed at an oblique angle (claim 7) to the defined optical path within the prism assembly and to both the incident surface and the output surface of the prism assembly and further has a quarter wave plate ([0066]) in the optical path between the beam splitter (13) and the concave reflective surface (15);  and d) a frame that houses the display, the shim, and the incident surface of the prism assembly, wherein the frame further provides one or more connection features for coupling the display apparatus to a head-worn article ([0070]; the wearable vision system is made up of a frame (2
However D1 fails to expressly disclose a shim bonded to the display surface and to the incident surface of the prism assembly, wherein the shim defines a sealed air gap of the optical path between the display surface and the incident surface;
In a related endeavor, D2 teaches, a shim, in at least Col. 3, Ln. 10-28; bonded to the display surface and to the incident surface of the prism assembly, wherein the shim defines a sealed air gap of the optical path between the display surface and the incident surface;
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the sham of D2 for the purpose of better protecting the interaction of the display and the optic from any debris.

With regard to claim 15, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 14, wherein D1 further teaches an apparatus, in at least [0008]; wherein the prism assembly is formed using non-adhesive bonding.

With regard to claim 16, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 14, wherein D2 further teaches an apparatus, in at least Col. 3, Ln. 10-28; wherein the shim is bonded to the display surface using a glass-to-metal hermetic bond.

With regard to claim 17, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 14, wherein D2 further teaches an apparatus, in at least Col. 3, Ln. 10-28; wherein the shim is bonded to the incident surface of the prism assembly using a glass-to-metal hermetic bond.

With regard to claim 18, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 14, wherein D1 further teaches an apparatus, in at least [0042]; wherein the incident surface of the prism is formed to have optical power.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872